JOHNSON, Justice.
This case is here on appeal from an order of the Corporation Commission of Oklahoma refusing permission and authority to *594appellant and denying it the right to discontinue operation in Oklahoma of its passenger trains Nos. 704 and 709, operating between the Arlcansas-Oklahoma State Line near Cedars, Oklahoma, and the Oklahoma-Texas State Line south of Grant, Oklahoma.
Other than that the appellant showed that its entire passenger system, as well as these branch line passenger trains, were being operated at a constant, continuous and substantial loss, and that such losses had to be made up by increased freight rates (as raising passenger rates would be useless as there were no passengers) and the further fact that a bus company was ready to take over the passenger service in the small villages not now served by bus, the factual situation is substantially the same as in the recent cases of St. Louis-San Francisco Railway Company v. State of Oklahoma, Okl., 301 P.2d 228; St. Louis-San Francisco Ry. Co. v. State of Oklahoma, Okl., 262 P.2d 168, 172, and St. Louis-San Francisco Ry. Co. v. State, 204 Okl. 432, 230 P.2d 709.
The case reported in 262 P.2d 168 was followed in the later cases of Missouri, Kansas and Texas R. Co. v. State, Okl., 266 P.2d 642, and Kansas, Oklahoma and Gulf Ry. Co. v. State, Okl., 275 P.2d 274, wherein we, upon a state of facts substantially the same as in the Frisco cases, supra, reversed the Commission’s orders on the authority of those cases, and remanded with directions to enter orders granting the applications.
In the instant case We adopt the syllabus of the last mentioned case as the syllabus herein.
For the reasons given in Missouri-Kansas Texas Ry. Co. v. State, Okl.Sup., 319 P.2d 590, and the reasons given herein, and on the authority of those cases, the cause is reversed and remanded with directions to enter an order granting the application.
CORN, V. C. J., and HALLEY, WILLIAMS, JACKSON and CARLILE, JJ., concur.